EXHIBIT 10.2



RURBAN FINANCIAL CORP.
SECOND AMENDED AND RESTATED
CHANGE OF CONTROL AGREEMENT
FOR MARK A. KLEIN


    THIS AGREEMENT between RFC and the Executive was originally effective as of
the first day of March, 2006 (the “Effective Date”) and was amended and restated
effective December 31, 2008 for the purpose of complying with the requirements
of Section 409A of the Code.  Effective as of this 30th day of July, 2010, RFC
and the Executive hereby amend and restate this Agreement in its entirety for a
second time as set forth herein, and remove the Subsidiary as a party hereto.
 
WITNESSETH:
 
WHEREAS, RFC, the Subsidiary and the Executive previously entered into the
Agreement on March 1, 2006 for the purpose of providing the Executive with the
benefits described therein; and


WHEREAS, RFC, the Subsidiary and the Executive wish to amend the Agreement to
account for the Executive’s new position as Chief Executive Officer of RFC, to
remove the Subsidiary as a party hereto, and to make other changes to the
Agreement as set forth herein.


NOW, THEREFORE, in consideration of the services performed in the past and to be
performed in the future, as well as of the mutual promise and covenants herein
contained, the parties agree as follows:
 
AGREEMENT:
 
ARTICLE 1: DEFINITIONS
 
For purposes of this Agreement, the following capitalized words and phrases
shall have the following meanings unless another context clearly requires
another meaning:
 
    1.1           ACT.  The Securities Exchange Act of 1934, as amended.
 
    1.2           AGREEMENT.  This Rurban Financial Corp. Second Amended and
Restated Change of Control Agreement for Mark A. Klein, as it may be amended
from time to time.
 
1.3           ANNUAL DIRECT SALARY.  The Executive’s annualized base salary
based on the highest base salary rate in effect for any pay period ending with
or within the thirty-six (36) consecutive calendar month period ending on or
immediately before the date on which it is being calculated, multiplied by
twelve (12).  Annual Direct Salary will be determined without including any
employee or fringe benefits, bonuses, incentives or other compensation (other
than base salary) paid or earned during the calculation period.
 
1.4           CAUSE.  The term “Cause” shall be defined, for purposes of this
Agreement, as the occurrence of one or more of the following:
 
-1-

--------------------------------------------------------------------------------


EXHIBIT 10.2
 
 
(a)
The willful failure by the Executive to substantially perform his duties
hereunder (other than a failure attributable to an event that constitutes Good
Reason or resulting from Executive’s incapacity because of death or disability),
after notice from RFC, and a failure to cure such violation within twenty (20)
days of said notice;

 
 
(b)
The willful engaging by the Executive in misconduct injurious to RFC or the
Change Entity;

 
 
(c)
Dishonesty, insubordination or gross negligence of the Executive in the
performance of his duties;

 
 
(d)
Executive’s breach of fiduciary duty involving personal profit;

 
 
(e)
Executive’s violation of any law, rule or regulation governing issuers of
publicly traded securities or banks or bank officers or any regulatory
enforcement actions issued by a regulatory authority against the Executive;

 
 
(f)
Conduct on the part of Executive which brings public discredit to RFC or the
Change Entity and, if the effect may be cured, a failure to cure within twenty
(20) days of the date notice of such conduct is delivered to the Executive;

 
 
(g)
Executive’s conviction of, or plea of guilty or nolo contendere to, a felony
(including conviction of or plea of guilty or nolo contendere to a misdemeanor
that was originally charged as a felony but was reduced to a misdemeanor as a
result of a plea bargain), crime of falsehood or a crime involving moral
turpitude or the actual incarceration of Executive for a period of twenty (20)
consecutive days or more;

 
 
(h)
An act by the Executive affecting any of RFC’s or the Change Entity’s employees,
customers, business associates, contractors or visitors that an independent
third party decides, after reasonable investigation, constitutes unlawful
discrimination or harassment or violates RFC’s or the Change Entity’s policy
concerning discrimination or harassment;

 
 
(i)
Executive’s theft or abuse of RFC’s or the Change Entity’s property or the
property of RFC’s or the Change Entity’s customers, employees, contractors,
vendors or business associates;

 
 
(j)
The direction or recommendation of a state or federal bank regulatory authority
to remove Executive from his position(s) with Corporation or the Change Entity;

 
 
(k)
Executive’s willful failure to follow the good faith lawful instructions of the
board of directors of RFC or the Change Entity with regard to its operations,
after written notice and, if the event may be cured, a failure to cure such
violation within twenty (20) days of the date said notice is delivered to the
Executive;

 
-2-

--------------------------------------------------------------------------------


EXHIBIT 10.2
 
 
(l)
Material breach of any contract or agreement that Executive entered into with
RFC or the Change Entity, including breach of any of the obligations described
in Article 4 and, if the breach may be cured, a failure to cure such breach
within twenty (20) days of the date notice of such breach is delivered to the
Executive;

 
 
(m)
Unauthorized disclosure of the trade secrets or Confidential Information of RFC,
the Change Entity or any of their affiliates, trade partners or vendors;

 
 
(n)
Any intentional cooperation with any party attempting to effect a Change of
Control unless (i) the board of directors of RFC has approved or ratified that
action before the Change of Control or (ii) that cooperation is required by law.

 
However, Cause will not arise solely because the Executive is absent from active
employment during periods of vacation, consistent with RFC’s or the Change
Entity’s applicable vacation policy or other period of absence initiated by the
Executive and approved by RFC or the Change Entity.
 
Also, if, after the Executive Terminates employment, RFC or the Change Entity
learn that the Executive has actively concealed conduct or an event that, if
discovered before employment Terminated, would have constituted “Cause,” the
provisions of Section 3.1 will be applied retroactively to the date the
Executive Terminated employment and RFC or the Change Entity may recover any and
all amounts paid to the Executive (or to his or her beneficiaries) under this
Agreement.
 
1.5           CHANGE ENTITY.   The entity resulting from a Change of Control or
succeeding to RFC’s interests as a result of a Change of Control.
 
1.6           CHANGE OF CONTROL.  For purposes of this Agreement, the term
“Change of Control” shall mean the earliest of any of the following:
 
 
(a)
Of a nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A or any successor rule or regulation promulgated
under the Act;

 
 
(b)
A merger or consolidation of RFC with or purchase of all or substantially all of
RFC’s assets by another “person” or group of “persons” (as such term is defined
or used in Sections 3.13(d) and 14(d) of the Act) and, as a result of such
merger, consolidation or sale of assets, less than a majority of the outstanding
voting stock of the surviving, resulting or purchasing person is owned,
immediately after the transaction, by the holders of the voting stock of RFC
before the transaction, regardless of when or how their voting stock was
acquired;

 
-3-

--------------------------------------------------------------------------------


EXHIBIT 10.2
 
 
(c)
Any “person” (as such term is defined in Section 3(a)(9) of the Act and as used
in Sections 13(d)(3) and 14(d)(2) of the Act) becomes through any means a
“beneficial owner” (as defined in Rule 13d-3 under the Act), directly or
indirectly, of securities of RFC representing fifty percent (50%) or more of the
combined voting power of RFC’s then outstanding securities eligible to vote for
the election of RFC’s board of directors;

 
 
(d)
Any “person” as defined above, other than RFC, the Executive or RFC’s ESOP, is
or becomes the “beneficial owner” (as defined in Rule 13d-3 and Rule 13d-5, or
any successor rule or regulation, promulgated under the Act), directly or
indirectly, of securities of RFC which represent twenty-five percent (25%) or
more of the combined voting power of the securities of RFC, then outstanding but
disregarding any securities with respect to which that acquirer has filed SEC
Schedule 13G indicating that the securities were not acquired and are not held
for the purpose of or with the effect of changing or influencing, directly or
indirectly, RFC’s management or policies, unless and until that entity or person
files SEC Schedule 13D, at which point this exception will not apply to such
securities, including those previously subject to an SEC Schedule 13G filing;
and

 
 
(e)
Individuals who, on the Effective Date, constituted the board of directors of
RFC (the “Incumbent Directors”) cease for any reason to constitute at least a
majority of the members of RFC’s board of directors; provided that any person
becoming a director subsequent to the Effective Date whose election or
nomination for election was approved by a vote of at least two-thirds of the
then Incumbent Directors (either by a specific vote or by approval of the proxy
statement of RFC in which such person is named as a nominee for director,
without written objection to such nomination) shall be an Incumbent Director;
and further provided, however, that no individual elected or nominated as a
director of RFC initially as a result of an actual or threatened election
contest with respect to directors or any other actual or threatened solicitation
of proxies or consents by or on behalf of any person other than RFC’s board of
directors shall ever be deemed to be an Incumbent Director.

 
If more than one event that constitutes a Change of Control occurs during a
Protection Period, the Executive shall be entitled to the amount that produces
the largest after-tax amount generated by any of the Changes of Control.
 
Notwithstanding any other provision of this Agreement, the Executive will not be
entitled to any amount under this Agreement if he acted in concert with any
person or group (as defined above) to effect a Change of Control, other than at
the specific direction of the board of directors of RFC and in his capacity as
an employee of RFC.
 
    1.7           CODE.  The Internal Revenue Code of 1986, as amended.
 
1.8           CONFIDENTIAL INFORMATION.  Any and all information (other than
information in the public domain) related to RFC’s or the Change Entity’s
business, including all processes, inventions, trade secrets, computer programs,
technical data, drawings or designs; information concerning pricing and pricing
policies, marketing techniques, plans and forecasts; new product information,
information concerning methods and manner of operations and information relating
to the identity and location of all past, present and prospective customers and
suppliers.
 
-4-

--------------------------------------------------------------------------------


EXHIBIT 10.2
 
1.9           [intentionally deleted]
 
1.10           DATE OF THE CHANGE OF CONTROL.  For purposes of this Agreement,
the “Date of the Change of Control” shall mean the date the first of any of the
events described in Section 1.5 occurs.
 
1.11            EXCISE TAXES.   The tax imposed on any excess parachute payments
by Section 4999 of the Code.
 
1.12            EXECUTIVE.  Mark A. Klein, an individual.
 
1.13            GOOD REASON.  For purposes of this Agreement, the Executive will
have “Good Reason” to terminate the Executive’s employment with RFC if any of
the following events occur during the Protection Period without the Executive’s
consent (provided that RFC does not cure the effect of such event within thirty
(30) days following its receipt of written notice of such event from the
Executive):
 
 
(a)
The assignment of duties and responsibilities inconsistent with Executive’s
status as Chief Executive Officer of RFC, unless the Executive has
simultaneously been promoted to a more senior position and has been assigned
substantive duties normally associated with that new position;

 
 
(b)
A reassignment which requires Executive to move his office more than fifty (50)
miles from the location of RFC’s principal executive office;

 
 
(c)
Any reduction in the Executive’s Annual Direct Salary as in effect on the date
hereof or as the same may be increased from time to time, except such reductions
that are the result of a national financial depression, or national or bank
emergency when such reduction has been implemented for RFC’s or the Change
Entity’s senior management, as a group;

 
 
(d)
Any requirement that the Executive report to a corporate officer or employee
instead of reporting directly to the board of directors of RFC or the Change
Entity;

 
 
(e)
Failure at any time to obtain an assumption of the obligations under this
Agreement by any successor, regardless of whether such entity becomes a
successor as a result of a merger, consolidation, sale of assets or any other
form of reorganization; and
        (f)    Any action or inaction that constitutes a material breach of this
Agreement.

 
-5-

--------------------------------------------------------------------------------


          EXHIBIT 10.2
 
Notwithstanding the foregoing, Good Reason shall cease to exist for an event on
the ninetieth (90th) day following the later of its occurrence or the
Executive’s knowledge thereof, unless the Executive has given RFC written notice
of such event and the Executive’s intent to terminate for Good Reason prior to
such date.


1.14             NON-COMPETITION AREA.  The geographic area within fifty (50)
miles of RFC’s main office, as may be amended pursuant to Section 4.1(b).
 
1.15           NON-COMPETITION PERIOD.  The period beginning on the effective
date of this Agreement and extending throughout the two (2) year period
following the Executive’s Termination, as may be amended pursuant to Section
4.1(b).
 
1.16           PROTECTION PERIOD.  The period beginning on the first day the
board of directors of RFC learns of an event that, if completed, would result in
a Change of Control and ending on the last day of the twelfth (12th) complete
calendar month beginning after the Change of Control or, if longer, sixty (60)
days after: (a) the date the Executive learns of an event that constituted Good
Reason that arose or occurred during the period described above or (b) the
conclusion of an unsuccessful attempt to Terminate the Executive for Cause
during the period described above.
 
1.17             RFC.  Rurban Financial Corp., an Ohio corporation having a
place of business at 401 Clinton Street, Defiance, Ohio.
 
1.18             SUBSIDIARY.  The State Bank and Trust Company, a subsidiary of
RFC.
 
1.19             TERM.  The term of this Agreement, including any extensions or
renewals, as set forth in Article 2.
 
1.20             TERMINATES.  The Executive’s “separation from service” within
the meaning of Section 409A of the Code from RFC and all persons with whom RFC
would be considered a single employer under Sections 414(b) and (c) of the Code.
 
ARTICLE 2: TERM


The Term of this Agreement shall be from the Effective Date through the end of
the twenty-fourth (24th) consecutive calendar month beginning on or immediately
after the Effective Date.  Unless RFC notifies the Executive in writing to the
contrary at least ninety (90) days before the end of the twelfth (12th)
consecutive calendar month beginning after the Effective Date (and, thereafter,
anniversaries of the Effective Date) the Term of this Agreement will
automatically be extended for an additional twelve (12) calendar month
period.  No such notice of non-renewal may be delivered during any Protection
Period and this Agreement will not expire (except as specifically provided
below) and will remain in effect throughout any Protection Period regardless of
whether that Protection Period ends after the date the Agreement otherwise would
expire.  Notwithstanding the foregoing, this Agreement will terminate on the
earliest of the following to occur:


 
(a)
The Executive’s employment Terminates before the beginning of the Protection
Period;

 
 
(b)
The Executive agrees, in writing, to terminate this Agreement, whether or not it
is replaced with a similar agreement; or

 
 
(c)
All payments due under this Agreement have been fully paid.

 
-6-

--------------------------------------------------------------------------------


EXHIBIT 10.2
 
ARTICLE 3: PAYMENTS UPON TERMINATION
 
3.1           TERMINATION FOR CAUSE/WITHOUT GOOD REASON. If the Executive is
Terminated for Cause or voluntarily Terminates without Good Reason, all rights
of the Executive under this Agreement shall cease as of the effective date of
such Termination, except that the Executive shall be entitled to receive: (a)
any accrued salary through the date of such Termination, which shall be paid
within thirty (30) days following the date of Termination; and (b) any payments
and benefits to which he is then entitled under the employee benefit plans of
RFC or the Change Entity as of the date of such Termination, payable in
accordance with the terms of such plan(s).
 
3.2           TERMINATION WITHOUT CAUSE/FOR GOOD REASON. If, during a Protection
Period, the Executive is involuntarily Terminated other than for Cause or
voluntarily Terminates for Good Reason, RFC or the Change Entity shall:
 
 
(a)
Within thirty (30) days following the Executive’s Termination, pay to the
Executive a lump sum cash amount equal to two and ninety-nine hundredths (2.99)
times the Executive’s Annual Direct Salary, subject to applicable withholdings
and taxes;

 
 
(b)
Provide to the Executive (and the Executive’s family, if applicable, and if the
Executive had elected family coverage on the day before the date of Termination)
for a period of three (3) years continued health care, life insurance and
disability insurance coverage at the same level (both separately with respect to
each line of coverage and in the aggregate) and subject to the same terms that
were in effect on the first day of the Protection Period.  These benefits will
be provided under the insured arrangements maintained for active employees
without cost to the Executive.  However, if RFC or the Change Entity is unable
to provide these benefits to the Executive through an insured arrangement
maintained for active employees and with the same tax consequences available to
active employees (“Equivalent Coverage”), RFC or the Change Entity, whichever is
appropriate, will distribute to the Executive additional cash equal to the
Executive’s cost of procuring Equivalent Coverage (“Premium Burden”) (provided,
however, that the Executives does in fact procure Equivalent Coverage), plus an
additional cash amount sufficient to ensure that after all applicable federal,
state and local income, employment, wage and excise taxes (including those
imposed under Section 4999 of the Code with respect to this amount) (the
“Gross-Up”), the Executive has remaining cash equal to the Premium
Burden.  Collectively, the Gross-Up and the Premium Burden are referred to as
the “Welfare Benefit Replacement Cost”.  The Executive agrees to make available
to RFC or the Change Entity any information reasonably necessary to calculate
the amount of the Gross-Up; and

 
-7-

--------------------------------------------------------------------------------


EXHIBIT 10.2
 
 
(c)
The Executive also will be entitled to receive any other payments or benefits to
which he is then entitled under the terms of any other contract, arrangement,
agreement, plan or program in which he is or has been a participant, payable
pursuant to the terms of the applicable contract, arrangement, agreement, plan
or program.

 
The provisions of this Section 3.2 shall be subject to the following: (i) any
continuation of welfare benefits, other than the health care plan during the
applicable COBRA continuation period described in Section 4980B of the Code, and
(ii) any payment of the Welfare Benefit Replacement Cost made pursuant to
Section 3.2(b) shall first be treated as a “limited payment” within the meaning
of Treasury Regulation §1.409A-1(b)(9)(v)(D) and any payments in excess of the
limited payment shall be subject to the following limitations: (A) no benefit
shall be provided, and no payment shall be made for the Welfare Benefit
Replacement Cost incurred beyond the period described in Section 3.2(b) ; (B)
the amount of benefits provided or payments made during any taxable year of the
Executive may not affect the amount of benefits provided or expenses eligible
for payment to the Executive in any other taxable year; (C) any payment
shall  be made by no later than the end of the Executive’s taxable year
following the taxable year of the Executive in which the expense being paid was
incurred; and (D) the right to benefits or payment may not be subject to
liquidation or exchange for another benefit.
 
3.3           PAYMENT OF MONEY DUE DECEASED/DISABLED EXECUTIVE.  Subject to the
last sentence of this Section 3.3, if the Executive dies or develops a permanent
disability while employed, the Executive will not be entitled to any benefit
under this Agreement.  For purposes of this Agreement, a permanent disability
shall mean a physical or mental impairment that renders Executive incapable of
performing the essential functions of his job, on a full-time basis, even taking
into account any reasonable accommodation required by law, as determined by a
physician who is selected by the agreement of Executive and RFC, for a period
greater than one hundred eighty (180) days.  However, any amounts or benefits
that become due under Section 3.2 on account of an event occurring before the
Executive dies or becomes disabled will continue to be due and will be
unaffected by the Executive’s death or disability.
 
3.4           GOLDEN PARACHUTE PROVISIONS.
 
 
(a)
Cut-Back.  Notwithstanding any provision in this Agreement to the contrary
(other than Sections 3.2(b), 5.7 and 5.11, which will apply under the
circumstances described in those sections), if, as of the Date of the Change of
Control, the Change Entity (after consulting with an independent accounting or
compensation consulting subsidiary) determines that the compensation and
benefits provided to the Executive pursuant to or under this Agreement (other
than the Welfare Benefit Replacement Cost as defined in Section 3.2(b) or the
amounts described in Sections 3.2(b), 5.7 and/or 5.11), either alone or when
combined with other compensation and benefits received by the Executive, would
constitute “excess parachute payments” within the meaning of Section 280G of the
Code or the regulations adopted thereunder, the compensation and benefits
payable pursuant to or under this Agreement (other than the Welfare Benefit
Replacement Cost and the amounts described in Sections 5.7 and 5.11) shall be
reduced to the extent necessary so that no portion thereof shall be subject to
Excise Taxes.  The Executive or any other party entitled to receive the
compensation or benefits hereunder may request a determination as to whether the
compensation or benefit would constitute a parachute payment and, if requested,
such determination shall be made by an independent accounting or compensation
consulting subsidiary (other than the entity described in the first sentence of
this section) selected by the Change Entity and approved by the party requesting
such determination, the fees of which will be borne solely by the Change
Entity.  Any reduction pursuant to this Section 3.4 shall be made in accordance
with Section 409A of the Code and the Treasury Regulations promulgated
thereunder.

 
-8-

--------------------------------------------------------------------------------


EXHIBIT 10.2
 
 
(b)
Subsequent Determinations. If the Internal Revenue Service subsequently and
finally determines that the amount of compensation and benefits (including after
the reduction applied under Section 3.4(a)) will result in the imposition of
Excise Taxes, the Executive will immediately remit an additional amount to the
Change Entity equal to the difference between the amount paid (other than the
Welfare Benefit Replacement Cost and those amounts described in Sections  5.7
and 5.11) and the minimum amount necessary to avoid the imposition of Excise
Taxes.

 
 
(c)
Audit.  The Executive agrees to promptly notify the Change Entity of an
assessment or inquiry from the Internal Revenue Service relating to payments
under this Agreement that would, if made final, result in imposition of Excise
Taxes and also agrees to cooperate with the Change Entity in contesting any
assessment of Excise Taxes.  However, the Change Entity will have complete
control over resolution of any claim by the Internal Revenue Service that might
result in the imposition of Excise Taxes (although it will have no dispositive
power over any other tax matter that may be subject to the same audit) and the
Change Entity will bear all costs associated with that effort. Any such payment
by the Change Entity shall be subject to the following limitations: (i) the
costs eligible for payment shall include any costs arising during the lifetime
of the Executive; (ii) the amount of costs paid during any taxable year of the
Executive may not affect the amount of costs eligible for payment in any other
taxable  of the Executive year; (iii) any costs being paid shall be paid no
later than December 31 of the year following the year in which they were
incurred; and (iv) the right to payment may not be subject to liquidation or
exchange for another benefit.

 
3.5           SIX-MONTH DISTRIBUTION DELAY FOR SPECIFIED
EMPLOYEES.  Notwithstanding anything in this Agreement to the contrary, in the
event that the Executive is a “specified employee” (as defined in Section 409A
of the Code) of RFC, determined pursuant to RFC’s policy for identifying
specified employees, on the date of his Termination, no payment on account of
the Executive’s Termination shall be made until the first (1st) day of the
seventh (7th) month following the date of Termination (or, if earlier, the date
of his death).  The cumulative amount paid on such day shall include any
payments that could not be made during such period.
 
-9-

--------------------------------------------------------------------------------


EXHIBIT 10.2
 
ARTICLE 4: COVENANTS
 
4.1           NON-COMPETITION.  In consideration of the benefits provided in
this Agreement:
 
 
(a)
Executive hereby acknowledges and recognizes the highly competitive nature of
the business of RFC.  Accordingly, Executive agrees that if a Change of Control
occurs and provided that Executive receives the payments described in Sections
3.1 or 3.2 of this Agreement, then in consideration of this benefit during the
Non-Competition Period, Executive shall not:

 
 
(i)
Within the Non-Competition Area, provide financial or executive assistance to
any person, firm, corporation or enterprise engaged in (1) the banking or
financial services industry (including bank holding companies), or (2) any other
activity in which RFC engaged on the Date of the Change of Control; or

 
 
(ii)
Directly or indirectly contact, solicit or induce any person, corporation or
other entity who or which is a customer or referral source of RFC during the
term of Executive’s employment or on the date of Termination of Executive’s
employment, to become a customer or referral source for any person or entity
other than RFC or, if applicable, the Change Entity; or

 
 
(iii)
Directly or indirectly solicit, induce or encourage any employee of RFC or, if
applicable, the Change Entity or its subsidiaries, who is employed during the
term of Executive’s employment or on the date of Termination of Executive’s
employment, to leave the employ of Corporation or, if applicable, the Change
Entity or its subsidiaries or to seek, obtain or accept employment with any
person or entity other than Corporation or, if applicable, the Change Entity or
its subsidiaries.

 
 
(b)
It is expressly understood and agreed that, although Executive and RFC consider
the restrictions contained in this Section 4.1 reasonable for the purpose of
preserving for RFC and, if applicable, the Change Entity, its good will and
other proprietary rights, if a final judicial determination is made by a court
having jurisdiction that the Non-Competition Area, the Non-Competition Period or
any other restriction contained in this Section 4.1 is an unreasonable or
otherwise unenforceable restriction against Executive, the provisions of this
Section 4.1 shall not be rendered void, but shall be deemed amended to apply as
to such maximum time and territory and to such other extent as such court may
judicially determine or indicate to be reasonable.

 
 
(c)
The existence of any immaterial claim or cause of action of the Executive
against RFC or, if applicable, the Change Entity, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by RFC
of this covenant.  The Executive agrees that any breach of the restrictions set
forth in this Section 4.1 will result in irreparable injury to RFC or, if
applicable, the Change Entity, for which it will have no adequate remedy at law
and RFC or, if applicable, the Change Entity, shall be entitled to injunctive
relief in order to enforce the provisions hereof and/or seek specific
performance and damages.

 
-10-

--------------------------------------------------------------------------------


EXHIBIT 10.2
 
Prior to the application of Section 3.4, RFC and/or the Change Entity will make
reasonable efforts to allocate value to the undertaking described in this
section and to allocate to that calculation the maximum amount due under Section
3.1.
 
4.2           UNAUTHORIZED DISCLOSURE.  During the term of Executive’s
employment, or at any later time, the Executive shall not, without the written
consent of the boards of directors of the Subsidiary (or, if applicable, the
Change Entity) or a person authorized by them knowingly use or disclose to any
person, other than an authorized employee of RFC (or, if applicable, the Change
Entity), or a person to whom disclosure is reasonably necessary or appropriate
in connection with the performance by the Executive of his duties as an
executive of RFC (or, if applicable, the Change Entity), any material
Confidential Information obtained by him while in the employ of Corporation (or,
if applicable, the Change Entity) with respect to any of the services, products,
improvements, formulas, designs or styles, processes, customers, customer lists,
methods of business or any business practices of RFC (or, if applicable, the
Change Entity) or affiliates, the disclosure of which could be or will be
damaging to RFC (or, if applicable, the Change Entity) or affiliates; provided,
however, that Confidential Information shall not include any information known
generally to the public (other than as a result of unauthorized disclosure by
the Executive or any person with the assistance, consent or direction of the
Executive) or any information of a type not otherwise considered confidential by
persons engaged in the same business or a business similar to that conducted by
RFC or its subsidiaries or affiliates or any information that must be disclosed
as required by law.
 
ARTICLE 5: MISCELLANEOUS
 
    5.1           NO EMPLOYMENT CONTRACT.  This Agreement is not an employment
contract.  Nothing contained herein shall guarantee or assure Executive of
continued employment by RFC or the Change Entity.
 
    5.2           NOTICE.  For the purposes of this Agreement, notices and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered or mailed by United
States certified mail, return receipt requested, postage prepaid, addressed as
follows:
 

 
If to the Executive:
Mark. A. Klein
   
At the last address on file with RFC
       
If to RFC:
Rurban Financial Corp.
   
Human Resource Director
   
401 Clinton Street
   
Defiance, OH  43512
       
If to the Change Entity:
At the address provided

 
-11-

--------------------------------------------------------------------------------


EXHIBIT 10.2
 
or to such other address as Executive, RFC or the Change Entity may have
furnished to the other in writing in accordance herewith, except that notices of
change of address shall be effective only upon receipt.
 
5.3           SUCCESSORS; BINDING AGREEMENT.  This Agreement shall inure to the
benefit of and be binding upon RFC, the Change Entity and Executive, their
respective personal representatives, heirs, assigns or successors; provided,
however, that the Executive may not commute, anticipate, encumber, dispose of or
assign any payment herein except as specifically set forth in Sections 5.12(d)
and (e) of this Agreement.
 
5.4           SEVERABILITY.  If any provision of this Agreement is declared
unenforceable for any reason, the remaining provisions of this Agreement shall
be unaffected thereby and shall remain in full force and effect.
 
5.5           WAIVER; AMENDMENT.  No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by Executive and an executive officer
specifically designated by the board of directors or RFC or the Change
Entity.  No waiver by either party, at any time, of any breach by the other
party of, or compliance with, any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.  This
Agreement may be amended or canceled only by mutual agreement of the parties in
writing.
 
5.6           LIMITATION OF DAMAGES FOR BREACH OF AGREEMENT.  In the event of a
breach of this Agreement, by RFC, the Change Entity or the Executive, each
hereby waives to the fullest extent permitted by law the right to assert any
claim against the others for punitive or exemplary damages.  In no event shall
any party be entitled to the recovery of attorneys’ fees or costs.
 
5.7           ARBITRATION.
 
 
(a)
Resolution of Disputes.  RFC and Executive recognize that in the event a dispute
should arise between them concerning the interpretation or implementation of
this Agreement, lengthy and expensive litigation will not afford a practical
resolution of the issues within a reasonable period of time.  Consequently, each
party agrees that all disputes, disagreements and questions of interpretation
concerning this Agreement, except for any claims brought by RFC for equitable
relief or an injunction to enforce the restrictive covenants contained in
Article 4, are to be submitted for resolution, in Defiance County, Ohio to the
American Arbitration Association (the “Association”) in accordance with the
Association’s National Rules for the Resolution of Employment Disputes or other
applicable rules then in effect (“Rules”).  RFC or Executive may initiate an
arbitration proceeding at any time by giving notice to the other in accordance
with the Rules.  Corporation and Executive may, as a matter of right, mutually
agree on the appointment of a particular arbitrator from the Association’s
pool.  The arbitrator shall not be bound by the rules of evidence and procedure
of the courts of the State of Ohio, but shall be bound by the substantive law
applicable to this Agreement.  The decision of the arbitrator, absent fraud,
duress, incompetence or gross and obvious error of fact, shall be final and
binding upon the parties and shall be enforceable in courts of proper
jurisdiction.  Following written notice of a request for arbitration, RFC and
Executive shall be entitled to an injunction restraining all further proceedings
in any pending or subsequently filed litigation concerning this Agreement,
except as otherwise provided herein.

 
-12-

--------------------------------------------------------------------------------


EXHIBIT 10.2
 
 
(b)
Costs.  RFC or the Change Entity will bear all reasonable costs associated with
any dispute arising under this Agreement, including reasonable accounting and
legal fees incurred by the Executive in connection with the arbitration
proceedings just described. Any such payment by RFC shall be subject to the
following limitations: (i) the costs eligible for payment shall include any
costs arising during the lifetime of the Executive; (ii) the amount of costs
paid during any taxable year of the Executive may not affect the amount of costs
eligible for payment in any other taxable  of the Executive year; (iii) any
costs being paid shall be paid no later than December 31 of the year following
the year in which they were incurred; and (iv) the right to payment may not be
subject to liquidation or exchange for another benefit.

 
 
(c)
Gross-Up.  If it is subsequently determined that payment of these costs are
excess parachute payments, RFC or the Change Entity will fully gross-up the
Executive for the income, wage, employment and excise taxes associated with that
payment so that, after all applicable federal, state and local, income, wage,
employment and excise taxes (plus any assessed interest and penalties), the
Executive will have incurred no liability (either for these fees or the taxes
just listed) with respect to the matters encompassed in this section.  Any
payment pursuant this Section 19(c) shall be made by no later than the end of
the Executive’s taxable year following the year in which the Executive remitted
payment of the taxes being grossed-up.

 
 
If otherwise due, payments not being contested under the procedures described in
this section will not be deferred during the pendency of procedures described in
this section.

    
    5.8           LAW GOVERNING.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Ohio, without regard to
its conflicts of law principles.
 
    5.9           VALIDITY.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
 
    5.10           HEADINGS.  The section headings of this Agreement are for
convenience only and shall not control or affect the meaning or construction or
limit the scope or intent of any of the provisions of this Agreement.
 
5.11           LEGAL FEES.  RFC or the Change Entity shall pay all reasonable
legal, accounting and actuarial fees and expenses incurred by the Executive in
enforcing any right or benefit provided by this Agreement, as provided in
Section 5.7(b).  If it is subsequently determined that payment of these fees are
excess parachute payments, the Change Entity will fully gross-up the Executive
for the income, wage, employment and excise taxes associated with that payment
so that, after all applicable federal, state and local, income, wage, employment
and excise taxes (plus any assessed interest and penalties), the Executive will
have incurred no liability (either for these fees or the taxes just listed) with
respect to the matters encompassed in this section, as provided in Section
5.7(c).
 
-13-

--------------------------------------------------------------------------------


EXHIBIT 10.2
 
5.12           OTHER PROVISIONS.
 
 
(a)
Except as expressly provided in this Agreement, the Executive’s right to receive
the payments described in this Agreement will not decrease the amount of, or
otherwise adversely affect, any other benefits payable to the Executive under
any other plan, agreement or arrangement.

 
 
(b)
The Executive is not required to mitigate the amount of any payment described in
this Agreement by seeking other employment or otherwise, nor will the amount of
any payment or benefit provided for in this Agreement be reduced by any
compensation or benefits the Executive earns, or is entitled to receive, in any
capacity after Termination or by reason of the Executive’s receipt of or right
to receive any retirement or other benefits attributable to employment.

 
 
(c)
Except as expressly provided elsewhere in this Agreement, the amount of any
payment made under this Agreement will be reduced by amounts RFC or the Change
Entity, as applicable, is required to withhold in payment (or in anticipation of
payment) of any income, wage or employment taxes imposed on the payment.

 
 
(d)
The right of an Executive or any other person to receive any amount under this
Agreement may not be assigned, transferred, pledged or encumbered except by will
or by applicable laws of descent and distribution.  Any attempt to assign,
transfer, pledge or encumber any amount that is or may be receivable under this
Agreement will be null and void and of no legal effect.  However, this section
will not preclude payment of any benefit to which a deceased Executive is
entitled.

 
 
(e)
Subject to the preceding subsection (d), this Agreement inures to the benefit of
and may be enforced by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.

 
 
(f)
If the Executive’s employment relationship shifts between RFC and any related
entity before a Change of Control or after a Change of Control, between the
Change Entity and any entity related to the Change Entity and there has been no
intervening Termination, this Agreement will remain in full force and effect and
for all purposes of this Agreement, the Executive’s new employer will be
substituted for the Executive’s prior employer.

 
 
(g)
If the Executive’s employer is no longer related to RFC, whether or not as part
of a transaction that constitutes a Change of Control, this Agreement will
remain in full force and effect.

 
-14-

--------------------------------------------------------------------------------


EXHIBIT 10.2
 
5.13           ENTIRE AGREEMENT.  This Agreement supersedes any and all prior
agreements, either oral or in writing, between the parties (including such
agreement with any subsidiary of RFC) with respect to payments upon Termination
after a Change of Control, and this Agreement contains all the covenants and
agreements between the parties with respect to same.
 
5.14           REGULATORY LIMITATIONS.   Notwithstanding anything to the
contrary contained herein, the Executive acknowledges and agrees that any
payments made to the Executive pursuant to this Agreement, or otherwise, are
subject to and conditioned on compliance with the provisions of 12 U.S.C.
§1828(k) and Part 359 of the FDIC’s regulations (12 C.F.R. Part 359), which
provisions contain certain prohibitions and limitations on the making of “golden
parachute” and certain indemnification payments by FDIC-insured institutions and
their holding companies.  In the event any payments to the Executive pursuant to
this Agreement are prohibited or limited by the provisions of such statute
and/or regulation, RFC or the Change Entity, as applicable, will use its
commercially reasonable efforts to obtain the consent of the appropriate
regulatory authorities to the payment by RFC or the Change Entity, as
applicable, to the Executive of the maximum amount that is permitted (up to the
amount payable under the terms of this Agreement).
 
5.15           SECTION 409A.   This Agreement is intended to comply with the
requirements of Section 409A of the Code and, to the maximum extent permitted by
law, shall be interpreted, construed and administered consistent with this
intent.  None of RFC, the Subsidiary or any other person shall have liability in
the event this Agreement fails to comply with the requirements of Section 409A
of the Code.  Nothing in this Agreement shall be construed as the guarantee of
any particular tax treatment to the Executive.
 
[signature page attached]
 
-15-

--------------------------------------------------------------------------------


EXHIBIT 10.2
 
IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Agreement to be duly executed in their respective names and, in
the case of RFC, by its authorized representative, the day and year above
mentioned.
 

RURBAN FINANCIAL CORP.                                 By:
/s/Richard L. Hardgrove
       
 
   
 
   Its:
Chairman – Board of Directors
   
 
 

 

EXECUTIVE                                 /s/ Mark A. Klein        
 
   
 
  Mark A. Klein    
 
 

 
 
-16-

--------------------------------------------------------------------------------

